DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 1-4, 6-13 and 21-26 are allowable. The restriction requirement among species, as set forth in the Office action mailed on 10/15/21, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 10/15/21 is partially withdrawn.  Claims 5 and 14, directed to non-elected species are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claims. As such, claims 5 & 14 are rejoined.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
EXAMINER’S AMENDMENT
The application has been amended as follows: Rejoin claims 5 & 14.
Allowable Subject Matter
Claims 1-14 & 21-26 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to claim 1, the prior art of record fails to teach or suggest in combination with other claim features, a semiconductor device, comprising: a first insulating film having a first portion in contact with the first surface and a second portion in contact with at least one side surface of the semiconductor chip; a wiring layer…; the wiring layer being on the support, the second surface of the semiconductor chip, and a side surface of the second portion of the first insulating film, wherein the first and second portions of the first insulating film have the same material composition.
Claims 2-11 & 24-26 are allowed as being directly or indirectly dependent of the allowed independent base claim 1.

With respect to claim 12, the prior art of record fails to teach or suggest in combination with other claim features, a semiconductor device, comprising: a first insulator film in direct contact with the first surface and side surfaces of the semiconductor chip; wherein a first portion of the first insulator film is in direct contact with the first surface, a second portion of the first insulator film is in direct contact with the side4Application No. 16/998,754Docket No.: TAI/3078US Amendment dated April 13, 2022Reply to Office Action of January 13, 2022surfaces of the semiconductor chip, and the first and second portions of the first insulator film have the same composition.
Claims 13-14 & 21-23 are allowed as being directly or indirectly dependent of the allowed independent base claim 12.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOR KARIMY whose telephone number is (571)272-9006. The examiner can normally be reached Monday - Friday: 8:30 AM -5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571) 272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIMOR KARIMY/Primary Examiner, Art Unit 2894